Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

PROFESSIONAL SERVICES AGREEMENT

THIS PROFESSIONAL SERVICES AGREEMENT (“Agreement”), dated July 26, 2007 (the
“Effective Date”), is between OFFICE DEPOT, INC., a Delaware corporation located
at 2200 Old Germantown Road, Delray Beach, FL 33445 (“Office Depot”), including
its subsidiaries and affiliates and SUPPORTSOFT, INC., located at 1900 Seaport
Blvd., 3rd Floor, Redwood City, California 94063 (“SupportSoft”) (each of
SupportSoft and Office Depot, a “Party,” and together, the “Parties”). Office
Depot and SupportSoft agree as follows:

 

1. Definitions. In addition to terms defined elsewhere in the Agreement, the
following terms have the meanings ascribed to them below.

 

  1.1. “Customer” means a purchaser of technology support services from Office
Depot who has entered into a Work Order with Office Depot for those services and
purchases the services for internal use and not for distribution or resale.

 

  1.2. “End User License Agreement” or “EULA” means the license agreement
accompanying SupportSoft Software and governing end users access to and use of
the Software.

 

  1.3. “Intellectual Property Rights” means all current and future worldwide
patents, patent applications, copyrights, copyright registrations and
applications therefore, mask work rights, trade secrets, and all other
intellectual property rights recognized anywhere in the world, now known or
later developed, and the related documentation or other tangible expression
thereof, including documentation related to ownership.

 

  1.4. “Software” means the SupportSoft software, in object code, and any
accompanying documentation, that SupportSoft may provide to Office Depot
pursuant to an SOW for distribution to Customers, solely for Customers’ internal
use in conjunction with the purchase of Services.

 

  1.5. “Statement of Work” or “SOW” means a mutually agreed, signed statement of
work attached to this Agreement and incorporated herein by reference.

 

  1.6. “Technology” means all technology, including all inventions, know-how,
techniques, design rules, algorithms, routines, software, files, databases,
works of authorship, processes, devices, prototypes, schematics, test
methodologies, any media on which any of the foregoing is recorded, and any
other tangible embodiments of any of the foregoing.

 

  1.7. “Work Order” means the order form and accompanying terms and conditions
applicable to Customers’ purchase of services from Office Depot.

 

2. Services. During the term of this Agreement, SupportSoft shall make itself
and its personnel available to perform technology support services, as described
in the Remote Services Program Specification attached as Exhibit A to this
Agreement and in any SOW, to Customers of Office Depot (the “Services”). For
each Customer purchase of Services, Office Depot will enter into a Work Order
with the Customer identifying the particular Services sold, and containing terms
and conditions for the delivery of the Services that are substantially similar
to, and at least as protective to SupportSoft, as the support.com Terms and
Conditions attached hereto as Exhibit D (support.com Service Terms and
Conditions).

 

3. Marketing and Promotional Activities.

 

  3.1. Branding. The Services will be branded by Office Depot and will be
identified as “Delivered by support.com”, as further described in Exhibit A.
Unless otherwise set forth in an Exhibit or SOW, neither Party may engage in any
marketing or promotional activities involving the other Party’s brand features
without the other Party’s prior written consent, and any such use shall be
subject to appropriate license terms.

 

  3.2. Marketing Plan. Each Party shall perform its respective marketing and
promotion activities with respect to the Services as set forth in Exhibit E
(Marketing Plan).

 

4. Intellectual Property; Licenses.

 

  4.1. Intellectual Property Ownership. SupportSoft retains and shall own all
right, title and interest in and to its Technology, Software and Services, and
all Intellectual Property Rights in and to the foregoing. Office Depot shall
acquire no right, title or interest in any Intellectual Property Rights related
to SupportSoft’s Technology, Services or Software other than the license rights
as described in Section 4 of this Agreement. All rights not expressly granted,
are reserved to SupportSoft.

 

  4.2.

License to SupportSoft Software. Subject to the terms and conditions of this
Agreement and the applicable SOW, SupportSoft hereby grants to Office Depot a
nonexclusive, nontransferable license (without the right to grant sublicenses)
to (i) reproduce and distribute the Software (in executable form only) solely to
Customers who agree to be bound by the terms of the applicable end user license
agreements and solely as bundled with the Services; and (ii) use the Software
solely in providing Services to such Customers.



--------------------------------------------------------------------------------

  4.3. Software License Restrictions. Except to the extent expressly stated
herein, Office Depot shall not (and shall not enable or permit any third party
to) (i) decompile, disassemble, or otherwise reverse engineer (except to the
extent that applicable law prohibits reverse engineering restrictions) or
attempt to reconstruct or discover any source code, underlying ideas,
algorithms, file formats or programming or interoperability interfaces of the
Software by any means whatsoever, (ii) remove any product identification,
copyright or other notices, (iii) provide, lease, lend, or use for timesharing,
service bureau or hosting purposes, or otherwise use or allow others to use the
Software to or for the benefit of third parties, (iv) modify, translate, convert
to another programming language, incorporate into or with other software or
create a derivative work of any part of the Software or SupportSoft Technology,
(v) disseminate information or analysis (including, without limitation,
benchmarks) regarding the quality or performance of the Software, (vi) use any
third party software included with the Software, except in conjunction with the
Software and Services, or (vii) access or use any portion or functionality of
the Software not expressly licensed to Office Depot or utilize the Software, or
any component or output thereof, except through application program interfaces
documented by SupportSoft. Office Depot must reproduce and include the copyright
notice and other proprietary notices that appear on the original Software on any
copies and any media thereof made in accordance with the terms of this
Agreement.

 

  4.4. SupportSoft Trademark License. Subject to the terms and conditions of
this Agreement, SupportSoft grants to Office Depot a nonexclusive,
nontransferable license (without the right to grant sublicenses) to use and
reproduce the SupportSoft trademarks and logos identified in writing by
SupportSoft solely in connection with the marketing and promotional activities
contemplated under Section 3. Office Depot agrees to comply with SupportSoft’s
trademark guidelines and policies provided by SupportSoft, as may be modified by
SupportSoft from time to time in its sole discretion. Office Depot acknowledges
SupportSoft’s exclusive ownership of the SupportSoft trademarks and logos and
agrees not to take any action inconsistent with such ownership. Upon
SupportSoft’s reasonable request, Office Depot will provide SupportSoft with
samples of materials that contain the SupportSoft trademarks or logos prior to
their public use, distribution or display for SupportSoft’s quality assurance
purposes.

 

  4.5. Office Depot Trademark License. Subject to the terms and conditions of
this Agreement, Office Depot grants to SupportSoft a nonexclusive,
nontransferable license (without the right to grant sublicenses) to use and
reproduce the Office Depot trademarks and logos identified in writing by Office
Depot solely in connection with SupportSoft’s performance of the Services
contemplated in the Agreement. SupportSoft agrees to comply with Office Depot’s
trademark guidelines and policies provided by Office Depot, as may be modified
by Office Depot from time to time in its sole discretion. SupportSoft
acknowledges Office Depot’s exclusive ownership of the Office Depot trademarks
and logos and agrees not to take any action inconsistent with such ownership.
Upon Office Depot’s reasonable request, SupportSoft will provide Office Depot
with samples of materials that contain the Office Depot trademarks or logos
prior to their public use, distribution or display for Office Depot’s quality
assurance purposes.

 

5. Term and Termination. The term of this Agreement shall commence on the
Effective Date and continue for a period of *** (***) *** after the National
Launch, as specified in Exhibit A to this Agreement (the “Initial Term”). Upon
the expiration of the Initial Term, the Parties may agree to extend the
Agreement for an additional *** (***) *** (the “Renewal Term”) by written
agreement.

 

  5.1. Except as otherwise set forth herein, upon termination, Office Depot
shall not be obligated to SupportSoft, or its successors or assigns, for any
payments other than for Services performed in accordance with this Agreement
prior to the date of termination.

 

  5.2. If either Party fails to perform any of its material obligations
hereunder, and does not cure such failure within thirty (30) days after receipt
of written notice from the non-defaulting Party, the non-defaulting Party may,
in addition to any other rights it may have under this Agreement, terminate this
Agreement.

 

  5.3. Absent a good faith dispute, if Office Depot fails to make payment to
SupportSoft pursuant to this Agreement when such payment is due, and does not
fully cure such failure within ten (10) business days after receipt of written
notice thereof from SupportSoft, SupportSoft may, in addition to any other
rights it may have under this Agreement, terminate this Agreement.

 

  5.4. If, under the terms of this Agreement, Office Depot is unable to ramp up
to, or otherwise withdraws, such quantity or type of services and, SupportSoft,
in its reasonable judgment, determines that it is no longer commercially
reasonable for SupportSoft to continue to provide any or all Services hereunder,
based upon the then-current pricing and contractual terms, then SupportSoft may
terminate this Agreement upon thirty (30) days’ prior written notice.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

  5.5. After the Initial Term, either Party may terminate the Agreement for
convenience upon *** (***) *** prior written notice to the other Party.

 

  5.6. The following Sections will survive any expiration or termination of this
Agreement: Sections 1, 4.1, 4.3, 5.6, 6, 8.2 (for the period identified
therein), 9, 11.2, 12.3, 14, 15, 16, and 18.

 

6. Payment. Rates charged for Services shall be set forth in Exhibit F
(Pricing), attached hereto, unless otherwise set forth in an SOW. SupportSoft
will invoice Office Depot monthly for Services performed in the immediately
preceding month. Payments shall be made in full within *** (***) *** following
the date of invoice. Services will be deemed accepted upon completion of
performance.

 

  6.1. Office Depot agrees to pay amounts equal to any applicable taxes,
including, but not limited to, sales and use taxes, resulting from any
transaction under this Agreement, excluding taxes based on SupportSoft net
income.

 

7. Independent Contractor. Pursuant to this Agreement, SupportSoft and Office
Depot intend to enter into an arm’s-length commercial relationship. The Parties
confirm and agree that no employment relationship is intended nor will be
created by provision of Services contemplated by this Agreement. SupportSoft and
its personnel, in performing the Services, shall act solely as an independent
contractor; SupportSoft, and any employees or agents of SupportSoft, shall under
no circumstances be treated as or deemed to be employees of Office Depot.
Nothing in this Agreement shall be construed to create a partnership, agency,
joint venture, or employer-employee relationship as between Office Depot and
SupportSoft, or as between Office Depot and SupportSoft employees. SupportSoft
understands Office Depot has no federal, state, or local obligations regarding
employee liability or insurance to employees of SupportSoft, and Office Depot’s
total commitment and obligations concerning such under this Agreement are
limited to the cash payments set forth herein or in any applicable SOW.
SupportSoft expressly represents and agrees that it is solely responsible for
timely remittance to appropriate authorities of all federal, state, and local
taxes and charges incident to the provision of and payment of compensation
and/or benefits owing to its employees for Services and to the operation of
SupportSoft’s business, including, but not limited to, payment of workers’
compensation insurance premiums, social security taxes (FICA, OASDI, Medicare
hospitalization), and federal and state income taxes (including quarterly
estimated taxes). NEITHER SUPPORTSOFT NOR ITS EMPLOYEES SHALL HOLD ITSELF (OR
HIMSELF OR HERSELF, AS THE CASE MAY BE) OUT OR OTHERWISE REPRESENT ITSELF (OR
HIMSELF OR HERSELF, AS THE CASE MAY BE) TO ANY PERSON OR ENTITY AS ANYTHING
OTHER THAN AN INDEPENDENT CONTRACTOR OF OFFICE DEPOT. Unless otherwise set forth
in a Statement of Work, neither SupportSoft nor its employees shall be entitled
to enter into any contract, agreement, arrangement, or association on behalf of
Office Depot. SupportSoft shall have sole right and responsibility to supervise
its employees in the performance of the Services. Each Party shall comply with
all state and federal laws which relate to the employment of its employees and
of conduct of its business.

 

8. Written Records and Reporting; Audit.

 

  8.1. Records. From time to time, as specifically set forth in the applicable
SOW, each Party shall furnish to the other Party written reports pertaining to
the Services, including details regarding Work Orders, sales volumes, sales
forecasts, transactions, and Services delivered.

 

  8.2. Audit. Each Party agrees to maintain records supporting the payments made
hereunder for a period of two (2) years following the date that the payment is
due. The relevant portion of such records and accounts will be available for
inspection and audit by an independent certified public accountant selected by
the auditing Party and acceptable to the other Party (but not more than once in
any twelve (12) month period) during regular business hours, upon reasonable
advance notice, and conducted in a manner that does not unreasonably interfere
with the operation of the audited Party’s business. Except as provided herein,
the auditing Party will bear the sole costs and expenses in connection with such
audit. Any underpayments discovered under any audit performed pursuant to this
Section 8.2 will be paid promptly by the audited Party following the receipt of
a final report from the auditor. Any overpayments found by the auditor will be
deducted from any following payments due until such overpayment is fully
recouped there from. In the event that a discrepancy is found of greater than
ten percent (10%) of revenue for the period that is being audited, then the
audited Party will bear the reasonable costs of the audit.

 

9. Confidential Data. During the performance of this Agreement, each Party may
disclose to the other certain Confidential Information, as such term in defined
in the Mutual Nondisclosure Agreement entered into by and between the Parties on
*** (herein, the “NDA”). Such NDA is attached hereto as Exhibit G (Mutual
Nondisclosure Agreement) and is incorporated herein by reference. Any such
Confidential Information disclosed hereunder will be subject to the terms and
conditions of the NDA; provided that, as related to Confidential Information
disclosed under this Agreement, the rights and obligations of the Parties under
such NDA will survive for a period of two (2) years after termination or
expiration of this Agreement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

10. Conflict of Interest. SupportSoft represents and warrants that it has no
commitments or obligations to perform Services for others during the period of
this Agreement which would materially interfere with the performance of
SupportSoft obligations under this Agreement. Other than as prohibited by this
paragraph, SupportSoft shall be free to provide services to its other customers
and clients.

 

11. Compliance with Regulations and Policies. Unless otherwise set forth in the
applicable SOW, SupportSoft shall perform the Services at SupportSoft premises
or on-site at Office Depot’s premises, and shall be responsible for providing
all equipment and supplies necessary to perform the Services. If the performance
of the Services requires SupportSoft to be located at Office Depot facilities,
SupportSoft shall comply with all applicable federal or state laws and
regulatory requirements, all safety and health regulations, and all policies and
procedures, including anti-harassment policies, prescribed by Office Depot and
provided to SupportSoft. SupportSoft remains responsible for ensuring that
SupportSoft employees comply with such laws, regulations, and safety laws and
policies and procedures, and supervision of SupportSoft employees remains
SupportSoft’s responsibility.

 

  11.1. SupportSoft hereby certifies compliance with all federal, state, and
local employment laws and regulations, including, but not limited to, the
Immigration Reform and Control Act (“IRCA”). SupportSoft specifically certifies
that each of its employees and subcontractors have completed an 1-9 form as
required by IRCA and that the completed forms are maintained in accordance with
the provisions of IRCA.

 

  11.2. Each Party agrees to comply with the other Party’s then-current privacy
policy provided by such Party), relating to any of a Customer’s personally
identifiable information so disclosed.

 

12. Warranty; Warranty Disclaimer.

 

  12.1. SupportSoft represents and warrants that Services provided hereunder
shall be performed (i) in a professional, timely and workmanlike manner, (ii) in
accordance with industry standards; and (iii) substantially in accordance with
the applicable SOW. As the sole and exclusive remedy for breach of the foregoing
warranty, if a Customer experiences a problem with the Services and calls
SupportSoft within seven (7) days of the date the Services were originally
performed, SupportSoft will use commercially reasonable efforts to try to
resolve the Customer’s problem at no additional charge, but no refund will be
provided. As set forth below, there are no other warranties for the Services,
SupportSoft shall pass through to Office Depot all applicable manufacturer
warranties, if such warranties have been granted to SupportSoft.

 

  12.2. Customer Consents and Licenses. Office Depot represents and warrants
that it will obtain all required consents and authorizations from Customers to
enable SupportSoft to access Customers’ computers and perform the Services. For
any software provided by SupportSoft to Office Depot for distribution to
Customers or installation on Customer computers, as set forth in an SOW, Office
Depot will require any Customer or other end user of such software to agree to
be bound by the terms and conditions of any applicable SupportSoft EULA or
third-party end user license agreement. Office Depot will also provide each such
Customer with copies of the applicable Supportsoft EULA and third-party end user
license agreements and will present to such Customer SupportSoft’s then-current
privacy policy, with a statement that such privacy policy applies to the
Services performed by SupportSoft.

 

  12.3. EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE SERVICES (INCLUDING, WITHOUT
LIMITATION, ALL ADVICE, CONTENT, AND SOFTWARE) ARE PROVIDED “AS IS,” WITHOUT
WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTIES CONCERNING THE AVAILABILITY, ACCURACY, COMPLETENESS, USEFULNESS
OF THE SERVICES, AND ANY WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. SUPPORTSOFT DOES NOT WARRANT THAT THE
SERVICES WILL BE TIMELY, SECURE, UNINTERRUPTED, ERROR FREE, OR SUCCESSFUL IN
RESOLVING CUSTOMER QUESTIONS OR COMPUTER PROBLEMS. SUPPORTSOFT MAKES NO WARRANTY
THAT THE SERVICES WILL MEET USERS’ EXPECTATIONS OR REQUIREMENTS. NO ADVICE,
RESULTS, CONTENT OR MATERIALS WHETHER ORAL OR WRITTEN, OBTAINED BY CUSTOMERS
FROM THE SERVICES OR FROM OFFICE DEPOT SHALL CREATE ANY WARRANTY. ANY CONTENT OR
SOFTWARE THAT CUSTOMERS ACCESS, DOWNLOAD OR USE WITH THE SERVICES IS DONE AT
CUSTOMERS’ OWN DISCRETION AND RISK AND CUSTOMERS AGREE THAT THEY WILL BE SOLELY
RESPONSIBLE FOR ANY DAMAGE THAT RESULTS FROM SUCH ACTIVITIES.



--------------------------------------------------------------------------------

13. Staffing. SupportSoft is responsible for supplying its employees to perform
the Services, and SupportSoft is responsible for supervising and/or directing
those employees. It is SupportSoft’s responsibility to ensure that its employees
are sufficiently competent and experienced to ensure that the Services are
performed in accordance with good industry practices. SupportSoft shall use
reasonable efforts to ensure the continued employment by SupportSoft of its
employees or subcontractors who perform the Services for Office Depot pursuant
to this Agreement. If, at any time during the performance of this Agreement, in
Office Depot’s sole but reasonable determination, the performance of a
particular SupportSoft employee or subcontractor is not compliant with the terms
of this Agreement, Office Depot shall promptly notify SupportSoft in writing of
Office Depot’s determination and the Parties shall discuss in good faith the
appropriate actions to be taken to resolve such issue. SupportSoft shall be
primarily liable for the acts or omissions of any subcontractors engaged to
perform Services under this Agreement or any SOW.

 

14. Intellectual Property Indemnity. SupportSoft agrees, at its own expense, to
(1) indemnify and defend Office Depot against or, at its option, to settle any
third party claim, suit, or proceeding brought against Office Depot on the issue
of any U.S. trademark, patent, or copyright infringement with respect to the
SupportSoft Technology or Software provided to Office Depot, or Services
performed by SupportSoft; and (2) pay Office Depot any and all costs, damages,
and reasonable attorneys’ fees and expenses for which Office Depot is found
liable to such third party as a result of, or agrees to pay in settlement of,
any lawsuit based on such a claim, provided that Office Depot (i) notifies
SupportSoft within a reasonable period after it receives notice of such claim,
(ii) provides SupportSoft sole control over the defense or settlement of such
claim, and (iii) fully cooperates with SupportSoft in its defense or settlement
of such claim. Notwithstanding the foregoing, SupportSoft will have no
obligation under this Section 14 with respect to any such infringement claim
based on a combination of the SupportSoft Technology, Software or Services with
any products, technology or services not provided by SupportSoft, or for any
modification or unauthorized use of the SupportSoft Technology, Software or
Service.

 

15. Indemnification. With respect to damages related to third parties, each
Party (the “Indemnifying Party”) shall indemnify and hold harmless the other
Party (the “Indemnified Party”), its agents, and its employees from and against
any and all liability, loss, damage, or expense, including reasonable legal fees
and costs of defense, arising from any third party claim, demand, action, or
cause of action asserted against the Indemnified Party to the extent resulting
from: (i) any breach of any representation, warranty or covenant by the
Indemnifying Party; (ii) negligence or willful misconduct on the part of the
Indemnifying Party, its employees, subcontractors, or agents; and/or (iii) the
Indemnifying Party’s failure to comply with federal, state, local, or other
applicable law relating to its performance of services or this Agreement
(including, but not limited to, those laws set forth in Section 11 above). The
Indemnified Party shall notify the Indemnifying Party as soon as practicable of
any circumstances or set of circumstances that might reasonably lead to the
operation of this paragraph. The Indemnifying Party will have sole control over
the defense or settlement of such matters, and the Indemnified Party agrees to
cooperate fully in such defense or settlement.

 

16. Limitation of Liability. EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS
IN SECTIONS 14 AND 15 ABOVE OR EITHER PARTY’S WILLFUL, OR KNOWING BREACH OF
SECTION 4, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, INCLUDING, WITHOUT LIMITATION, LOSS
OF DATA OR ITS USE, LOSS OF PROFITS, LOSS OF BUSINESS, OR OTHER ECONOMIC
DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE. REGARDLESS
OF THE FORM OF ACTION, OTHER THAN AN ACTION FOR PAYMENT OF AMOUNTS DUE UNDER THE
AGREEMENT, THE PARTIES’ INDEMNIFICATION OBLIGATIONS IN SECTIONS 14 AND 15 ABOVE,
AND EITHER PARTY’S WILLFUL OR KNOWING BREACH OF SECTION 4, THE TOTAL LIABILITY
OF EITHER PARTY UNDER THIS AGREEMENT SHALL NOT EXCEED THE TOTAL AMOUNT PAID TO
SUPPORTSOFT FOR SERVICES SATISFACTORILY PERFORMED UNDER THIS AGREEMENT AS OF THE
DATE OF SUCH CLAIM.

 

17. Insurance.

 

  17.1. SupportSoft Liability Insurance. During the performance of the Services,
SupportSoft at its cost and expense, shall purchase and maintain the insurance
set forth in this Section 17. The insurance shall be purchased and maintained in
companies acceptable to Office Depot and shall be primary with no right of
contribution.

 

  17.2. Workers’ Compensation and Employers’ Liability. Statutory Worker’s
Compensation Insurance and Employer’s Liability Insurance with a limit of
$1,000,000; including coverage for occupational injury, illness and disease, and
other similar social insurance in accordance with the laws of the country, state
or territory exercising jurisdiction over the employee.



--------------------------------------------------------------------------------

  17.3. General Liability. Comprehensive General Liability Insurance, including
Products, Completed Operations, Premises Operations, Personal and Advertising
Injury, Contractual and Broad Form Property Damage liability coverage, on an
occurrence basis, with a minimum combined single limit per occurrence of
$1,000,000 and a general aggregate limit of $2,000,000.

 

  17.4. Automobile Liability. Automobile Liability Insurance covering use of all
owned, non-owned and hired automobiles for bodily injury, property damage,
uninsured motorist and underinsured motorist liability with a minimum combined
single limit per accident of $1,000,000.

 

  17.5. Insurance Certificate. Unless otherwise agreed to by the Parties,
SupportSoft shall not be permitted to begin to provide Services without first
delivering to Office Depot’s designated representative certificates from
SupportSoft insurers evidencing the above reference coverages.

 

  17.6. No Waiver. Failure of Office Depot to demand insurance certificates or
other evidence of full compliance with these insurance requirements or failure
of Office Depot to identify a deficiency from evidence that is provided shall
not be construed as a waiver of SupportSoft’s obligation to maintain such
insurance.

 

  17.7 Deductibles. SupportSoft may purchase the above-required insurance
policies with such reasonable deductibles as it may elect; provided that losses
not covered by reason of such deductible shall be for SupportSoft account.

 

18. General.

 

  18.1. Assignment. Neither Party shall assign this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. Any attempt to assign this Agreement without prior consent
shall be void.

 

  18.2. Entire Agreement. This Agreement, including completed SOWs, Schedules,
Appendices and Exhibits, constitutes the entire agreement between the Parties.
All prior negotiations, proposals, and agreements between the Parties concerning
the subject matter contained in this Agreement, are canceled and superseded by
this Agreement. Any changes to this Agreement must be agreed to by both Parties
in writing.

 

  18.3. Notices and Consent. Any notice, demand, or consent required or
permitted to be given under the terms of this Agreement shall be deemed to have
been duly given or made, if given by any of the following methods:

18.3.1 Deposited in the United States mail, in a sealed envelope, postage
prepaid, by registered or certified mail, return receipt requested, or hand
delivered, respectively addressed as follows:

 

To Office Depot:    Office Depot, Inc   

2200 Old Germantown Road

Delray Beach, FL 33445

   Attention: John Lostroscio, Vice President With a copy to:    Office Depot,
Inc.   

2200 Old Germantown Road

Delray Beach, FL 33445

   Attn: Office of the General Counsel To SupportSoft:    SupportSoft, Inc.   

1900 Seaport Blvd., Third Floor

Redwood City, CA 94063

   Attn: Richard Mandeberg With a copy to:    SupportSoft, Inc.   

1900 Seaport Blvd., Third Floor

Redwood City, CA 94063

   Attn: Office of the General Counsel

18.3.2 Sent to the above address via an established national overnight delivery
service, charges prepaid; or

18.3.3 Sent via any electronic communications method, if the sender (i) obtains
written confirmation of receipt of the communication by the electronic
communication equipment at the office of the addressee listed above; and
(ii) immediately follows such notice with a second notice in one of the methods
set forth in 18.3.1 or 18.3.2 above.

18.3.4 Notices shall be effective on the third day after posting if sent by
mail, on the next day after posting if sent by express courier and on the day of
dispatch if manually delivered within regular business hours or if transmitted
within regular business hours by electronic communication methods.

 

  18.4. Severability. If a court of competent jurisdiction shall hold any
provisions of this Agreement invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision of this Agreement.



--------------------------------------------------------------------------------

  18.5. Waiver. The failure of either Party to enforce at any time or for any
period of time any of the provisions of this Agreement will not be construed to
be a waiver of such provisions or of its right thereafter to enforce such
provision and each and every provision thereafter.

 

  18.6. Invalid Provisions. If any of the provisions of this Agreement are held
to be invalid, illegal, or unenforceable, the provisions shall remain in effect
to the extent allowed by law and the validity, legality, and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

  18.7. Governing Law. This Agreement shall be interpreted in accordance with
New York law. Each Party acknowledges that any actual or threatened breach of
Section 4 or 9 may cause the other Party irreparable harm for which money
damages may not be an adequate remedy, and that injunctive relief may be an
appropriate remedy for such breach. Each party will comply with all applicable
export and import control laws and regulations in the use and distribution of
the Software, Services and any other SupportSoft Technology.

 

  18.8. Breaches of Agreement. Both Parties agree that if either Party breaches
any term or condition of this Agreement, subject to the non-breaching Party’s
termination rights under Section 5, the remaining provisions, clauses, and/or
articles of this Agreement, or parts thereof, remain valid and in full force or
effect.

 

  18.9. Non-Solicitation of Personnel. Neither Party shall employ or otherwise
contract for the same or similar services of any current employee, subcontractor
or agent (hereafter collectively referred to for this provision as “Personnel”)
of the other Party, performing duties in support of this Agreement, or Personnel
hired by the other Party, performing duties in support of this Agreement, during
the term hereof until one year after the earlier of: (a) the termination of such
Personnel’s employment; or (b) the termination of this Agreement. No offer or
other form of solicitation of employment will be made at any time when the
employment of such Personnel is prohibited by this Agreement; provided however,
that this limitation shall not prohibit the solicitation, recruitment or hiring
of anyone who is identified solely as a result of their response to a general
advertisement by Office Depot. The intention of this Section is to prohibit the
active recruitment of Personnel of the other Party.

 

  18.10. Force Majeure. Neither Party will be responsible or liable in any way
for its failure to perform or delay in performance of its obligations under this
Agreement during any period in which performance is prevented or hindered by
conditions beyond its reasonable control, including, but not limited to, acts of
God, fire, flood, failure or public utilities, war, criminal activity, malicious
acts, embargo, strikes, labor disturbances, explosions, riots, and laws, rules,
regulations and orders of any governmental authority.

 

  18.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

  18.12. Authority. By signing this Agreement, the undersigned representatives
of SupportSoft and Office Depot represent and warrant that he/she has the power
and authority to sign this Agreement and that once signed this Agreement is
legally binding on SupportSoft and Office Depot respectfully,

 

SUPPORTSOFT, INC.       OFFICE DEPOT, INC. By   

/s/    Ken Owyang

      By   

/s/    Stephen Olsen

Name   

Ken Owyang

      Name   

Stephen Olsen

Title   

CFO

      Title   

VP Merchandise Strategy & Scs

Date   

26 July 2007

      Date   

7/27/07

LOGO [g52304g02g07.jpg]       By   

/s/    Scott Koern

      Name   

Scott Koern

      Title   

SVP

         Date   

7/27/07

            LOGO [g52304g60c79.jpg]



--------------------------------------------------------------------------------

List of Exhibits A   Remote Services Program Specification B   Service
Statements of Work C   Associate Standard Operating Procedures D   support.com
Service Terms and Conditions E   Marketing Plan F   Pricing G   Mutual
Nondisclosure Agreement



--------------------------------------------------------------------------------

EXHIBIT A

REMOTE SERVICE PROGRAM SPECIFICATION

1. Program Overview

In this Remote Services Program, SupportSoft will deliver remote technology
problem resolution services in support of Office Depot’s consumer and small and
medium business service offering. Office Depot will assume responsibility for
demand generation and the associated activities including consumer advertising,
promotions, product bundling, etc. SupportSoft will assume responsibility for
remote service delivery including providing the services and the associated
technical functionality, appropriate staffing capacity, and cross functional
processes to ensure the services are delivered according to Office Depot’s
standards as outlined below.

The parties will work closely to define the services and processes that comprise
the program and meet Office Depot’s objectives. Based on mutually agreed upon
specifications and appropriate input from Office Depot, SupportSoft will tailor
its services and supporting technology and will build the necessary reporting
and technical integration components to support the program requirements. Office
Depot will share its marketing and promotional activities and expected sales
estimates to allow SupportSoft to properly staff its call center operations and
meets its financial objectives.

The program will be designed for initial deployment through Office Depot’s
retail stores. The parties will design the core components of the program and
run a pilot program in a limited number of stores with a limited number of
services available as mutually agreed upon. Based on the pilot results, the
Parties expect to make any required modifications to the services and processes
and deploy the program nationally to all Office Depot stores. The parties will
work closely to review and manage program performance, add or revise new service
offerings, amend policies and procedures and integrate to additional Office
Depot sales channels.

2. Requirements and Specifications

Transaction Flow; Work Orders. For each Office Depot sales channel, Office Depot
and SupportSoft will work together to implement the appropriate Customer POS
process and work flow, including the creation and hosting of an online landing
page at a URL specified by SupportSoft, where Office Depot Associates and
Customers may initiate the service provision process. For each Customer purchase
of Services, Office Depot will enter into a Work Order Agreement with the
Customer identifying the particular Services sold, and containing terms and
conditions for the delivery of the Services that are substantially similar to,
and at least as protective to SupportSoft, as the support.com Terms and
Conditions attached hereto as Exhibit D (support.com Service Terms and
Conditions).

Provision of Services to Customers. Office Depot shall make the Services
available to Customers according to the specification defined in each applicable
SOW. Unless otherwise provided in an SOW, SupportSoft personnel will provide the
Services to Customers via a remote connection over the Internet and by
telephone. Customers may receive the Services in one of two ways: (1) directly
from SupportSoft, via access to an online Services Redemption page hosted by
SupportSoft, or (2) in an Office Depot store, with Office Depot Associates
connecting to a SupportSoft online Service Request page on behalf of the
Customer.

Branding. The Service tools and materials provided directly by Support.com will
be identified as “Delivered by Support.com”. ***. Office Depot will provide its
service brand documentation to facilitate service development, delivery
scripting and call center training.

Customer Information. In order to enable SupportSoft to perform the Services,
Office Depot will provide SupportSoft with a copy of the Work Order information
and any other configuration specifications required for SupportSoft to deliver
the purchased services. Once the Services under a Work Order are completed,
SupportSoft will provide both the Customer and Office Depot a written report as
to the technology support services performed.

Point of Sale (POS) Integration. For the initial launch, SupportSoft will
integrate to the retail store POS through the DecisionOne Work Order system.
Office Depot will assume all responsibilities for the accuracy of the data
transferred to SupportSoft from the Work Order System and the stability and
performance of that system. The program may be integrated to additional Office
Depot sales channels, provided that any terms, processes and integration
components relating to those additional channels will be mutually agreed upon
and attached to this agreement as additional Exhibits.

Pre-Launch Activities. SupportSoft’s delivery of the Services may be conditioned
upon the Parties’ completion of certain implementation, training, configuration,
installation, and other preparatory activities. The parties agree to work
closely to define a mutually agreeable timeline to develop, deliver and
implement all required program components.

Service Pricing and Fees. All pricing and associated fees will be set forth in
Exhibit F.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

Press Release. The Parties will negotiate in good faith the timing and content
of a press release announcing the public availability of the Services.

Change Control Process. Each party has the right, upon written notice to the
other, to request changes and/or modifications to the program, by notifying the
other party with a written Change Order Request. Upon receipt of such
notification, the receiving party shall promptly evaluate the request to
determine the impact the change would have on the program. Once the evaluation
has been completed by the receiving party, the parties agree to discuss any
objections or concerns in good faith, and mutually agree upon a path to
resolution within ten (10) working days thereof. The parties shall then execute
the Change Order Request to reflect all changes agreed upon which shall be
attached to this agreement as an amendment to the applicable Exhibit.

3. Responsibilities

By Office Depot:

1. Program Promotion and Marketing: Office Depot will be responsible for all
marketing, advertising and promotional activities. In the event that the parties
agree to develop promotional bundles including both product and the remote
Services, Office Depot will be responsible for acquiring all rights and
permissions associated with the promotions.

2. Deployment Support: Office Depot will provide the resources to appropriately
deploy the program within its store operations including but not limited to
associate and field services training, in-store service delivery space build
out, and appropriate internet access and connectivity.

3. POS Reporting: For the National Launch, Office Depot will provide daily
automated POS reports which detail service transacted the previous day and
including Work Order Number, Store Number, and SKU Service Quantity. The Parties
agree that for the pilot period, Office Depot will provide manual POS reports on
a daily basis.

By SupportSoft:

Associate Standard Operating Procedures: As mutually agreed upon, SupportSoft
will define, design and implement the key program processes required to
appropriately support service delivery and provide the necessary documentation
to effectively train the Office Depot personnel. These processes will be defined
in Exhibit C. The parties may amend or add new Procedures provided that the
updates are executed per the Change Control Process outlined above and are
attached to this agreement in Exhibit C.

Service SKU Development and Delivery: As mutually agreed upon, SupportSoft will
define, design and implement the service delivery and provide the necessary
documentation to effectively train the Office Depot personnel. The services will
each be defined in Exhibit B. The parties may amend or add new service provided
that the updates are executed per the Change Control Process outlined above and
are attached to this agreement in Exhibit B.

Delivery Functionality Development and Maintenance: SupportSoft is responsible
for developing and maintaining the program delivery components including but not
limited to the work order integration, online redemption pages, and the service
tools such as system tune up, remote control, etc.

Service Delivery Report and Invoicing: SupportSoft will provide a monthly
Service Delivery Report which mirrors the information layout provided in the
Office Depot POS Report. SupportSoft will invoice Office Depot monthly for the
service delivered in the preceding month per the payment terms defined in
section 6 and pricing terms outlined in Exhibit F.

4. Timeline and Milestones

Unless otherwise agreed in writing by the Parties, the following timelines will
apply:

Pilot Launch: July 27, the parties will launch a pilot program with reduced set
of services and into a limited number of stores, as more fully described in an
SOW. The parties will develop the required program components and properly
prepare and train their respective teams to support the initial pilot program.

Initial Forecast: At least eight (8) weeks prior to National Launch (as defined
below), the parties will review the Office Depot marketing and promotion plan
and determine a mutually agreed upon sales forecast including day of week and
time of day estimates for the sixteen weeks of the program after the national
launch.

Launch Preparation: In order to properly prepare for the national launch, Office
Depot will commence store training and SupportSoft will begin call center
training no later than six (6) weeks prior to the date of the National Launch.

National Launch: The program will be deployed nationally to all 1200 Office
Depot stores and online on or before ***.



--------------------------------------------------------------------------------

5. Service Level Agreement and Business Hours

SupportSoft will provide the following service levels: (i) *** (***%) of
customer and associate calls will be answered by SupportSoft within *** (***)
***, beginning after all Interactive Voice Response system prompts and user
selections have concluded, and (ii) customers shall abandon not more than ***
(***%) of total calls provided that such service levels are measured on a
monthly average basis for calls made to the Office Depot service that extend
beyond the IVR prompts and are received during the then current business hours.
The program will be available to consumers and associates daily from 5 am to 2
am eastern time. Any change to the Service Levels and Business Hours will be
mutually agreed upon and accepted according to the Change Control process
defined above.

6. Account Management

Each Party shall appoint and keep in place during the Term sufficient account
managers as may be reasonably necessary to facilitate the performance of each
Party’s obligations under the Agreement.

7. Program Management, Forecasting and Reporting

Program Forecasting. The parties agree that in order to appropriately staff and
cost efficiently manage the program, SupportSoft must have visibility to the
expected service yields and units delivery. The parties agree to manage the
program on rolling four month basis by conducting monthly performance forecast
and tracking meetings to (i) review the previous month’s performance versus
projection, (ii) review the promotion and marketing plan for the upcoming four
month period and (iii) confirm the forecast for the upcoming four month period.
The parties will document in writing the meeting results for review at the
following monthly meeting.

The first forecasting meeting will occur eight weeks before the date of the
National Launch.

Quarterly Performance Reviews. The Parties agree that appropriate senior-level
representatives of each Party shall meet at least once per quarter during the
Term to review the overall progress and status of performance under the
Agreement including, without limitation, the marketing and advertising program
and any feedback and suggestions for improvement.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

EXHIBIT D

Support.com SERVICE TERMS AND CONDITIONS

PLEASE READ THE FOLLOWING TERMS AND CONDITIONS CAREFULLY. These terms (the
“Terms”) govern your use of the web site at www.support.com (“Site”) and any
computer support services provided either by telephone or computer (the Site and
the computer support services are collectively referred to as the “Services”)
provided by SupportSoft, Inc., its subsidiaries, affiliates and contractors
(“SupportSoft,” “we” or “us”). By accessing, ordering or using the Services via
telephone or online via the Site, you (“You” or “Your”) and other users of the
Services (collectively, “Users”) agree to these Terms and our Privacy Policy
available at www.support.com/privacy_policy. If You do not agree to these Terms,
You may not access or use the Services.

Terms of Use

We provide You with access to and use of the Services subject to Your compliance
with the Terms. SupportSoft reserves the right to refuse to provide the Services
to anyone at any time without notice for any reason. You represent and warrant
to us that (a) You are at least 18 years old; (b) You have the right, capacity
and authorization necessary to legally bind Yourself to the Terms; (c) You have
read and agree to the terms of the Privacy Policy on the Site, (d) You will
comply with all treaties, laws, rules and regulations applicable to Your use of
the Services, (e) any information You submit to SupportSoft is correct and
complete, and (f) any payment or credit card information You supply is correct.

Authorization to Access your Computer

You acknowledge that by your use of the Services you are authorizing SupportSoft
to access and control your computer for the purposes of computer diagnosis,
service and repair.

In connection with delivering the services, SupportSoft may download and use
software, gather system data, take remote control of your computer and access or
modify your computer settings. By accepting these terms, you hereby grant
SupportSoft the right to connect to your computer, download and use software on
your computer to gather system data, repair your computer, take remote control
of your computer and change the settings on your computer while performing the
services. Other than as set forth in the warranty section below, you agree that
SupportSoft has no responsibility or liability under any circumstance at any
time for any loss or harm that may arise from or may be related to the services.

Data Backup

SUPPORTSOFT DOES NOT PROVIDE DATA BACKUP OR RESTORATION SERVICES. YOU ARE SOLELY
RESPONSIBLE FOR MAINTAINING AND BACKING UP ALL INFORMATION, DATA, TEXT OR OTHER
MATERIALS (COLLECTIVELY “CUSTOMER DATA”) AND SOFTWARE STORED ON YOUR COMPUTER
AND STORAGE MEDIA BEFORE ORDERING THE SERVICES. YOU ACKNOWLEDGE AND AGREE THAT
SUPPORTSOFT OR ITS REFERRAL PARTNERS HAVE NO RESPONSIBILITY OR LIABILITY UNDER
ANY CIRCUMSTANCE AT ANY TIME FOR ANY LOSS OR CORRUPTION OF CUSTOMER DATA,
SOFTWARE OR HARDWARE THAT MAY ARISE OUT OF THE SERVICES.

SUPPORTSOFT DOES NOT PROVIDE BACKUP COPIES OR SUPPORT INSTALLATION OF UNLICENSED
SOFTWARE TO CUSTOMERS. PLEASE ENSURE THAT YOU HAVE A LICENSED COPY OF ALL
NECESSARY SOFTWARE.

Scope of Services

You may initiate the Services via telephone or other means made available by
SupportSoft. SupportSoft will use commercially reasonable efforts to answer Your
personal technology question and resolve Your personal technology problem for a
fee as set forth in the Site or quoted on the telephone. Upon receiving the
telephone call, SupportSoft may provide certain portions of the Services via
remote control session, online chat or e-mail. We may set forth limits to the
personal technology we support. Certain Services may have minimum system
requirements.

Warranty

The Services may not be successful because the problem may be beyond our ability
to resolve remotely. If we are not able to answer Your question or resolve Your
personal technology problem and You have complied with all Your obligations in
these Terms, we will refund the fees paid for the Services. Such refund shall
only be provided if You request the refund on the same day the Services were
ordered and rendered. Such request must be made by telephone. If you experience
a problem with the resolution we provided and you call us within five (5) days
from the day you originally received the Services, we will use commercially
reasonable efforts to try to resolve your problem at no additional charge but no
refund will be provided. As set forth below, there are no other warranties for
the Services.



--------------------------------------------------------------------------------

DISCLAIMER OF WARRANTIES

YOU UNDERSTAND AND AGREE THAT EXCEPT AS EXPRESSLY SET FORTH ABOVE, THE SERVICES
(INCLUDING, WITHOUT LIMITATION, ALL ADVICE, CONTENT, AND SOFTWARE) ARE PROVIDED
“AS IS,” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES CONCERNING THE AVAILABILITY, ACCURACY,
COMPLETENESS, USEFULNESS OF THE SERVICES, AND ANY WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
SUPPORTSOFT DOES NOT WARRANT THAT THE SERVICES WILL BE TIMELY, SECURE,
UNINTERRUPTED, ERROR FREE, OR SUCCESSFUL IN RESOLVING YOUR QUESTION OR COMPUTER
PROBLEM. SUPPORTSOFT MAKES NO WARRANTY THAT THE SERVICES WILL MEET USERS’
EXPECTATIONS OR REQUIREMENTS. NO ADVICE, RESULTS, CONTENT OR MATERIALS WHETHER
ORAL OR WRITTEN, OBTAINED BY YOU FROM THE SERVICES SHALL CREATE ANY WARRANTY.
ANY CONTENT OR SOFTWARE THAT YOU ACCESS, DOWNLOAD OR USE WITH THE SERVICES IS
DONE AT YOUR OWN DISCRETION AND RISK AND YOU AGREE THAT YOU WILL BE SOLELY
RESPONSIBLE FOR ANY DAMAGE THAT RESULTS FROM SUCH ACTIVITIES.

SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES SO THE ABOVE
LIMITATIONS MAY NOT APPLY TO YOU.

Use of Software and Tools

SupportSoft may need to download and/or run software on Your personal computer
to help diagnose and resolve Your personal technology problem. SupportSoft uses
several types of software: the first type provides computer system information
to SupportSoft which helps us diagnose and resolve Your personal technology
problem, the second type allows SupportSoft to remotely control Your computer
and modify its settings or software, and the third type generally consists of
utilities and other tools to improve computer performance and help resolve Your
personal technology problem.

You acknowledge and agree that use of all SupportSoft software and third party
software and tools (accessed, downloaded or otherwise provided or made available
with the Services (collectively “Software”) are subject to the license
agreements that may appear or be referenced when You access or download the
Software. You may not access, download or use any Software without agreeing to
the terms and conditions of the license agreements without modification. You
agree that we may download and utilize Software from third party web sites and
accept any applicable license agreements on your behalf. You acknowledge and
agree that we may download and install trial versions of Software that will
expire and cease to function after a certain period of time (usually thirty
days) unless you purchase a license to continue using such Software. You may use
the SupportSoft software only in connection with the Services and for no other
purpose. You agree that we may, but are not obligated to, remove any Software
downloaded to your computer during the Services after we have completed or
terminated the Services.

Customer Responsibilities

You must cooperate with SupportSoft and promptly respond to our requests for
information and comply with our requests to take actions to resolve Your
personal technology problem. You must consent to the downloading and use of
Software on Your personal computer and accept all applicable license agreements
for the Software.

Monitoring of the Services

We may, but have no obligation to, monitor and record the Services, including
telephone calls and online sessions for purposes of improving customer service,
internal training and internal market research. You acknowledge and agree that
we do retain the right to monitor and record the Services and to disclose any
information as necessary or appropriate to satisfy any law, regulation or other
governmental request, to operate the Services properly, or to protect ourselves
and/or our Users. Please see our Privacy Policy for further details.

Registration, Passwords and Security

In order to use certain Services, we may require that You register. During the
registration process, You may be asked to designate, or we may designate for
You, a user name and password. You are responsible for maintaining the
confidentiality of any password or account information You receive from
SupportSoft, and are responsible for all activities that occur using that
password or other account information. You must notify SupportSoft immediately
upon learning of any unauthorized disclosure or use of Your password or other
account information. SupportSoft has no liability for any unauthorized use of
the Services under Your account or on Your computer.



--------------------------------------------------------------------------------

Fees and Payment

The applicable fees for the Services You order will be quoted on the telephone
and may be available on the Site. The fee for the Services will be charged
directly on Your credit card and You agree to pay the charges applicable to Your
selected Services, as well as any applicable taxes.

Service Availability

The Services may not always be available in Your time zone or geographic
location. The Services may not always be available due to system maintenance or
Internet service disruptions.

Use of the Services

Your use of the Services is only for personal and noncommercial purposes on Your
personal technology, and not for resale or transfer to others. You may not sell,
lease or rent access to or use of the Services. You may not allow manufacturers,
suppliers or vendors of Your personal support technology, or providers of
services relating to such technology, to access or use the Services.

You may not use, download or copy any information, data, text, photographs,
graphics, video, or other materials provided with the Services (“Content”)
unless: (1) You use the Content solely for personal, informational and
non-commercial purposes; (2) SupportSoft’s trademarks and copyright symbol and
statement set forth on each page of the Site appears on each downloaded or
copied page; and (3) no modifications are made to any Content. The rights
granted to You in connection with the Services constitute a license and not a
transfer of title. SupportSoft reserves the right to revoke the authorization to
view, download and print the Content available on the Site at any time, and any
such use shall be discontinued immediately upon notice from Supportsoft. Except
as expressly provided herein, You may not use, download, upload, copy, print,
display, perform, reproduce, publish, license, post, transmit or distribute any
Content from the Services in whole or in part without the prior written
permission of SupportSoft. Any rights not expressly granted herein are reserved
by SupportSoft.

Restrictions

You shall not: (a) “mirror” any Content on the Site on any other server without
SupportSoft’s prior express written permission, (b) use the Service for any
illegal purpose, (c) misuse, abuse or make any unauthorized use of any property,
network, website, personnel or equipment of SupportSoft or its customers or its
suppliers, including but not limited interfering with or otherwise disrupting
networks connected to the Service, (d) engage in any activities or actions in
connection with the Services that infringe or misappropriate the intellectual
property rights of others, including without limitation, copyright, patent,
trademark, trade secret and confidential information, (e) engage in any
activities that violate the personal privacy or publicity rights of others;
(f) access, monitor or use data, traffic, computers, systems, facilities or
networks provided with or accessible from the Services, without proper
authorization, including any attempt to probe, scan or test the vulnerability of
a system or network or to breach security or authentication measures without
express authorization of the owner of the system or network; (g) send
unsolicited commercial messages, advertising, informational announcements or
communications in any form (“SPAM”) in connection with the Services; or
(h) interfere with the Services or any system, service, network, or person
accessible from the Services, including without limitation deliberate attempts
to overload a system by the multiple postings of messages.

Modifications to the Services

We reserve the right, for any reason, in our sole discretion and without notice
to You, to modify, terminate, change, suspend or discontinue any and all aspects
of the Services, including Content, Software, features and/or hours of
availability, and we will not be liable to You or to any third party for doing
so.

Security

While we use reasonable security measures to deliver the Services, You
understand and acknowledge that no data transmission over the Internet can be
guaranteed to be 100% secure and in any event we cannot guarantee that any
personal information You submit to us will be free from unauthorized intrusion.

Submissions

All comments, feedback, information (other than your personally identifiable
information or billing information) or materials submitted to SupportSoft
(“Submissions”) shall be considered non-confidential and SupportSoft’s property.
By providing such Submissions to SupportSoft, You agree to assign to
SupportSoft, at no charge, all worldwide rights, title and interest in
copyrights and other intellectual property rights to the Submissions.
SupportSoft shall be free to use and/or disseminate such Submissions on an
unrestricted basis for any purpose. You acknowledge that You are responsible for
the Submissions that You provide, and that You have full responsibility for the
Submissions, including their legality, reliability, appropriateness, originality
and copyright. Any or all Submissions You provide in connection with the
Services may be purged periodically in SupportSoft’s sole discretion.



--------------------------------------------------------------------------------

International Use

Currently, the Services are only available for residents of the United States
and Canada. SupportSoft, may, from time to time, offer promotions to residents
of other countries. You agree to comply with all applicable laws and
regulations, including without limitation, the United States Department of
Commerce. You represent and warrant that You are not on the United States’
prohibited party list and not located in or a national resident of any country
on the United States’ prohibited country list.

Proprietary Rights

SupportSoft respects the proprietary rights of software and hardware
manufacturers and will not install or support unlicensed materials. The
Services, and the Software and Content provided with the Services, are protected
by law including copyright, trademark, service mark, patent or other proprietary
rights and laws. Supportsoft is the copyright owner or licensee of the Services,
Software, and Content, unless otherwise indicated. If You make use of the
Services, Software or Content, other than as expressly provided herein, You may
violate copyright and other laws of the United States, other countries, as well
as applicable state laws and may be subject to liability for such unauthorized
use. We do not grant any license or other authorization to any user of our
trademarks, registered trademarks, service marks, other copyrightable material,
patents or any other intellectual property by including them with the Services.

COPYRIGHT NOTICE: Copyright © 2006 SupportSoft, Inc. All Rights Reserved.

Trademark Information

SupportSoft, support.com, all SupportSoft product names, service names, logos,
designs, titles, words or phrases are protected under law as the trademarks,
service mark or trade names of SupportSoft, Inc. Such trademarks, service marks
and trade names may be registered in the United States and internationally.
Nothing on the Site should be construed to grant any license or right to use any
SupportSoft marks without the written consent of SupportSoft, Inc. All other
trademarks, product names, trade names, and logos used within these pages are
the property of their respective holders. Use of other company trademarks, trade
names, product names and logos or images of the same does not necessarily
constitute: (1) an endorsement by such company of SupportSoft and its products,
or (2) an endorsement of the company or its products by SupportSoft.

Links from and to the Site

This Site may contain hyperlinks to Web sites that are not controlled by
SupportSoft. Supportsoft is not responsible for and does not endorse or accept
any responsibility over the contents or use of these Web sites, including,
without limitation, the accuracy or reliability of any information, data,
opinions, advice or statements made on these Web sites.

You may not provide any type of link to the Site without the express written
permission of SupportSoft. We reserve the right, however, to deny any request or
rescind any permission granted by us to link through such other type of link,
and to require termination of any such link to the Site, at our discretion at
any time.

Dealings with Third Parties

Your dealings with other entities promoted on or through the Services, including
payment and delivery of related goods or services, and any other terms,
conditions, warranties or representations associated with such dealings, are
solely between You and such other entity. You agree that SupportSoft shall not
be responsible or liable for any loss or damage of any sort incurred as the
result of any such dealings or as the result of the promotion of such other
entities on the Services. Likewise, any third parties that may refer You to the
Services have no responsibility or liability for the Services provided by
SupportSoft.

TERMINATION

SUPPORTSOFT RESERVES THE RIGHT TO CEASE PROVIDING THE SERVICES FOR ANY REASON AT
ANY TIME AND INSTEAD, AS YOUR SOLE AND EXCLUSIVE REMEDY, REFUND THE FEES PAID
FOR THE APPLICABLE SERVICES FOR THE TlME PERIOD, IF ANY, AFTER TERMINATION OF
THE SERVICES. IF YOU BREACH THE TERMS NO REFUND WILL BE PROVIDED. OTHER THAN
PROVIDING A REFUND WHEN WE TERMINATE FOR OUR CONVENIENCE, SUPPORTSOFT WILL NOT
BE LIABLE TO YOU OR ANY THIRD-PARTY FOR TERMINATION OF THE



--------------------------------------------------------------------------------

SERVICES FOR ANY REASON. YOU ACKNOWLEDGE AND AGREE THAT UPON TERMINATION
SUPPORTSOFT MAY IMMEDIATELY DEACTIVATE OR DELETE YOUR USER ACCOUNT AND ALL
RELATED INFORMATION AND FILES IN YOUR USER ACCOUNT AND/OR BAR ANY FURTHER ACCESS
TO THE SERVICES.

INDEMNITY

YOU AGREE TO DEFEND, INDEMNIFY AND HOLD SUPPORTSOFT, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS AND AFFILIATES HARMLESS FROM ANY AND ALL CLAIMS, LIABILITIES,
DAMAGES, COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, IN ANY WAY
ARISING FROM OR RELATED TO YOUR USE OF THE SERVICES OR YOUR VIOLATION OF THE
TERMS.

LIMITATION OF LIABILITY

IN NO EVENT SHALL SUPPORTSOFT, ITS SUPPLIERS, AND REFERRAL PARTNERS OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, OR CONTENT OR SERVICE
PROVIDERS BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND OR NATURE, WHETHER FROM CONTRACT, TORT
(INCLUDING NEGLIGENCE), MISPRESENTATION, STRICT LIABILITY OR ANY OTHER LEGAL OR
EQUITABLE THEORY, ARISING FROM DIRECTLY OR INDIRECTLY RELATED TO THE USE OF, OR
THE INABILITY TO USE, THE SERVICES, SOFTWARE, CONTENT OR YOUR PERSONAL COMPUTER
AND OTHER TECHNOLOGY INCLUDING, WITHOUT LIMITATION, LOST SALES, LOST REVENUE,
LOST PROFITS OR OTHER LOSS OF BUSINESS, LOSS OF OR DAMAGE TO DATA, OR COST OF
SUBSTITUTE SERVICES EVEN IF SUPPORTSOFT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION OR EXCLUSION OF
LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES SO THE ABOVE LIMITATIONS OR
EXCLUSIONS MAY NOT APPLY TO YOU.

IN NO EVENT SHALL THE TOTAL LIABILITY OF SUPPORTSOFT TO YOU IN THE AGGREGATE FOR
ANY AND ALL DAMAGES, LOSSES, AND CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT
INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE OR OTHERWISE) ARISING FROM THE TERMS
OR YOUR USE OF THE SERVICES, SOFTWARE OR CONTENT EXCEED THE GREATER OF THE
AMOUNT PAID FOR THE SERVICES AT ISSUE OR US$l00.00.

Applicable Law; Arbitration; Jurisdiction

You agree that the laws of the State of California, excluding its
conflicts-of-law rules, shall govern these Terms. Except for actions for
injunctive relief to protect SupportSoft’s intellectual property, any dispute
arising out of the Services shall be subject to binding arbitration in San Mateo
County, California. Such arbitration shall be conducted by a single arbitrator
under the then current rules of the American Arbitration Association. The
arbitrator’s award shall be binding and may be entered as a judgment in any
court of competent jurisdiction. To the fullest extent permitted by applicable
law, no arbitration under these Terms may be joined with an arbitration
involving any other party subject to these Terms through class arbitration
proceedings or otherwise.

In the event SupportSoft seeks injunctive relief against You for breach of its
intellectual property rights or if the above agreement to arbitrate disputes is
not enforceable in Your jurisdiction, You expressly agree that exclusive
jurisdiction for any claim or dispute with SupportSoft or relating in any way to
Your use of the Services resides in the state and federal courts of San Mateo
County, California, and You further agree and expressly consent to the exercise
of personal jurisdiction in the state and federal courts of San Mateo County,
California, in connection with any such dispute and including any claim
involving SupportSoft.

You agree that, notwithstanding any statute of limitations or other law which
provides otherwise, any claim or cause of action arising out of or relating to
the Services, these Terms or the Site must be filed within one (1) year after
such claim or action arose or be forever barred.

Electronic Communications

The information communicated on this Site constitutes an electronic
communication. When You communicate with us through the Site or other forms of
electronic media, such as e-mail, you are communicating with us electronically.
You agree that we may communicate electronically and that such communications,
as well as notices, disclosures, agreements and other communications that we
provide to You electronically, are equivalent to communications in writing and
shall have the same force and effect as if they were in writing and signed by
us.

Notices and communications to SupportSoft must be sent to the applicable address
given in these Terms or to customerservice@support.com.



--------------------------------------------------------------------------------

Notice for California Users

Under California Civil Code Section 1789.3, California users of the Site are
entitled to the following specific consumer rights notice: The headquarters of
SupportSoft is currently located at 575 Broadway, Redwood City, California
94063, phone (650) 556-9440 or (888) 411-7778. The charges for the Services are
specified on the Site. If you have a complaint regarding the Services or want to
request a paper copy of these Terms, please contact SupportSoft by writing to
the address above, or by e-mail at customerservice@support.com, or by calling
(888) 411-7778. The Consumer Information Center of the Department of Consumer
Affairs may be contacted in writing at 1625 North Market Blvd., Suite N-112,
Sacramento, CA 95384, or by telephone at (916) 445-1254 or (800) 952-5210.

General Information

This version of the Terms is effective as of December 22, 2006. The most current
version of the Terms is available at www.support.com/terms. You should check
these Terms periodically for modifications as we may modify the Terms from time
to time without notice to You. By using the Services following any modifications
to the Terms, You agree to be bound by such modifications. The Terms together
with the Privacy Policy and any applicable license agreements constitute the
entire agreement between You and SupportSoft and govern Your use of the
Services, superseding any prior or contemporaneous agreements between You and
SupportSoft. The failure of SupportSoft to exercise or enforce any right or
provision of the Terms shall not constitute a waiver of such right or provision.
If any provision of the Terms is found by a court of competent jurisdiction to
be invalid, the parties nevertheless agree that the court should endeavor to
give effect to the parties’ intentions as reflected in the provision, and the
other provisions of the Terms remain in full force and effect. You may not
assign the Terms or any of Your rights or obligations under the Terms without
SupportSoft’s express written consent. The Terms inure to the benefit of
SupportSoft’s successors, assigns and licensees. The section titles in the Terms
are for convenience only and have no legal or contractual effect.



--------------------------------------------------------------------------------

EXHIBIT E

MARKETING PLAN

To be attached and agreed by the Parties no later than eight weeks (8) prior to
National Launch.



--------------------------------------------------------------------------------

EXHIBIT F

PRICING

I. Pricing Terms.

 

  1. Net Fees. SupportSoft will invoice and Office Depot shall pay the Net Fees
for services delivered per the terms defined in Section 6.0 of the Agreement.

 

Service

  

Type

  

Code

   Net Fees
to SPRT     Retail
Price   

Description

Protection & Performance    PC Attach    ODPPRPIS    $ * **    $ ***    The
Protection & Performance service installs, updates and configures McAfee Virus
Scan Plus and your operating system to provide maximum data security.
Additionally, unwanted programs are removed to speed up computer performance
Premium Protection & Performance    PC Attach    ODPPPPIS    $ * **    $ ***   
The Premium Protection & Performance service installs, updates and configures
McAfee Virus Scan Plus and your operating system to provide maximum data
security. Additionally, unwanted programs are removed to speed up performance.
*** Parental Protection    PC Attach    ODPPAPIS    $ * **    $ ***   

***

Diagnostic    Break Fix    ODPDAGAH    $ * **    $ 49.99    The Diagnostic
service determines what type of computer problem(s) you are experiencing and
provides suggestions for repair. Recommendations are based on a series of system
audits that reviews recent software installs, hardware upgrades, status of
anti-virus applications, startup services and hardware conflicts. Remote Repair
   Break Fix    ODPRMRAH    $ * **    $ 99.99    The Remote Repair service
implements the repairs suggested by the Diagnostic service. Virus Removal   
Break Fix    ODPVRFAH    $ * **    $ ***    The Virus Removal Service installs
antivirus software on your computer and runs a scan to remove viruses and
spyware. PC Optimization    Break Fix    NA      * **      TBD    PC
Optimization Plus    Break Fix    ODPSTUAH    $ * **    $ 69.99    The PC
Optimization service optimizes your computer’s performance by adjusting key
settings, downloading the latest operating system performance updates,
installing security patches and scheduling ongoing disk defragmentation. PC
Fitness Check    Break Fix    NA    $ * **    $ 0   

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

Data Back Up    Data Mgmnt    ODPDBPAH    $ * **    $  ***    The Data Back Up
service installs MEMEO software on your computer and creates an automated backup
plan for use with a secondary drive. The plan defines the appropriate data for
backup as well as scheduling the most convenient time to run the backup on a
regular basis. Complete Data Protection    Data Mgmnt    ODPCDPAH    $
  *
  ** 
     $ ***    The Complete Data Protection service transfers all applicable
files from your old computer to a recently-purchased machine. Network Setup   
Device Mgmnt    ODPNSUAH    $
  *
  ** 
     $ 99.99    This Network Setup service establishes a connection between your
computer and wireless router, implements wireless network security, configures
the firewall and enables file and print sharing between two computers and one
printer. Printer Setup    Device Mgmnt    ODPPSUAH    $
   *
  ** 
     $ 49.99    The Printer Setup service installs and updates the required
printer software and drivers for use with your computer. In addition, the
service diagnoses and resolves any printing-related problems you may be
experiencing. Digital Camera Setup    Device Mgmnt    ODPDCSAH    $
   *
  ** 
     $ 49.99    The Digital Camera Setup service installs and configures your
digital camera and photo management/editing software on one computer. In
addition, the service sets up a download path for transferring digital photos
from the camera to the computer. MP3 Player Setup    Device Mgmnt    ODPMPSAH   
$
  *
  ** 
     $ 49.99    The MP3 Player Setup service installs the appropriate MP3
software on your computer, connects and configures the player to the computer
and sets up a folder path for storing, organizing and transferring music that
has been copied from a CD.

 

  2. The Net Fees above are calculated based on an Initial Margin to Office
Depot of ***% on the Suggested Retail Prices as defined above. The blended
average of Initial Margin on all SupportSoft services sold will blend to a
minimum of ***%. See the Pricing Table above.

 

  3. Advertising Offers. In order to support Office Depot’s promotional and
advertising activities and pursuant to a promotional plan agreed to by both
parties, SupportSoft will provide a credit of up to $*** in free services and/or
aggregate discounts against Net Fees per program quarter. The free or discounted
services must be offered in conjunction with an advertising promotion which
Office Depot will conduct at its sole discretion.

 

  4. Help Desk Services. SupportSoft will charge $*** per minute for any Help
Desk services delivered to Office Depot. Payment will be made according to the
terms outlined in Section 6.0 of the Agreement.

 

  5. Program Support Funds. $ *** quarterly, Payable by SupportSoft to Office
Depot per the schedule outlined below provided that (i) the branding
requirements defined in Exhibit A Section 2 are maintained, (ii) Office Depot
delivers refresher training on the remote services to its technology associates
at least *** during the respective program ***, and (iii) in no event shall the
Program Support Funds exceed ***% of the revenue payable to SupportSoft in a
given quarter.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

SupportSoft will provide the Program Support or “co-op” funds (collectively,
“PSF Fund”) to reimburse certain reasonable expenses incurred by Office Depot in
marketing the Services. Such reimbursable expenses shall be as determined by
SupportSoft, and shall initially include the activities described in Exhibit E
(“Marketing Plan”), up to the quarterly maximums specified in the table below.
The PSF Funds will be calculated on a calendar quarter basis beginning at
National Launch and will be paid to Office Depot within thirty (30) days of the
end of the respective quarter. The first quarterly period will be pro-rated from
National Launch through December 31, 2007. Each payment shall be for approved
marketing activities to be undertaken in the following quarterly period. For
example, the first PSF payment will be due in January, 2008 and will be used for
marketing expenses incurred in January through March, 2008.

II. Program Support Funds Schedule.

 

Time Frame

  

Requirements

  

Payment

1st Quarter

  

•        Six weeks prior to National Launch, the parties agree to a revenue
forecast by month (the “First Quarter Forecast”).

 

•        Within 30 days of the end of the 1st Quarter, the parties will meet and
mutually agree upon a revenue forecast by month for the 2nd Quarter (the “Second
Quarter Forecast”).

  

>***% of Forecast:

*** - ***% of Forecast:

*** - ***% of Forecast:

<***% of Forecast:

  

$***

$***

$***

$***

  

 

•        SupportSoft will pay the Program Support Funds according to the terms
outlined in the column to the right

  

 

The First Quarter payments will be pro-rated based on the actual date of the
National Launch.

 

2nd Quarter

  

 

•        Within 30 days of the end of the 2nd Quarter, the parties will meet and
mutually agree upon a revenue forecast by month for the 3rd Quarter (the “Third
Quarter Forecast”).

 

•        SupportSoft will pay the Program Support Funds according to the terms
outlined in the column to the right

  

 

>***% of Forecast:

*** - ***% of Forecast:

*** - ***% of Forecast:

<***% of Forecast:

  

$***

$***

$***

$***

 

3rd Quarter

  

 

•        Within 30 days of the end of the 3rd Quarter, the parties will meet and
mutually agree upon a revenue forecast by month for the 4th Quarter (the “Fourth
Quarter Forecast”).

 

•        SupportSoft will pay the Program Support Funds according to the terms
outlined in the column to the right.

  

 

>***% of Forecast:

*** - ***% of Forecast:

*** - ***% of Forecast:

<***% of Forecast:

  

$***

$***

$***

$***

 

4th Quarter

  

 

•        Within 30 days of the end of the 4th Quarter, the parties will meet and
mutually agree upon a revenue forecast by month for the 5th Quarter (the “Fifth
Quarter Forecast”).

 

•        SupportSoft will pay the Program Support Funds according to the terms
outlined in the column to the right.

  

 

>***% of Forecast:

*** - ***% of Forecast:

*** - ***% of Forecast:

<***% of Forecast:

  

$***

$***

$***

$***

Ill. Changes to the above. All financial terms can be amended and changed in the
future by mutual agreement of both parties. Any such change will be executed via
the change control process defined in Exhibit A Section 2.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

EXHIBIT G

MUTUAL NONDISCLOSURE AGREEMENT

Attached.

 

Page 1